Citation Nr: 0205405	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-04 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right foot fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a low back disorder 
including as secondary to a service-connected right foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to April 
1973.  

This matter arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied an increased evaluation for the 
veteran's service-connected right foot disability.  In a 
November 1999 decision, the RO also denied service connection 
for a low back disability, including as secondary to the 
service-connected right foot condition.  The veteran filed a 
timely appeal, and the case was referred to the Board of 
Veterans' Appeals (Board) for resolution.  The Board remanded 
the case to the RO in November 2000 for development.  That 
development was completed, and the matter is again before the 
Board.

The veteran has stated that his service-connected condition 
has greatly affected his ability to work and it appears that 
he is contending that his service-connected right foot 
condition precludes him from obtaining and maintaining 
gainful employment.  As such, this contention was referred by 
the Board in its November 2000 remand to the RO for all 
appropriate action to include clarification as to whether the 
veteran is raising a claim for a total rating based on 
individual unemployability due to service-connected 
disability.  It is unclear whether any action was taken on 
this matter during the course of the RO development, and it 
is again brought to the attention of the RO for appropriate 
action.





FINDINGS OF FACT

1.  In an unappealed August 1996 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disorder, characterized as 
degenerative disc disease with spondylolisthesis of the 
lumbar spine. 

2.  Evidence associated with the claims file subsequent to 
the August 1996 rating decision establishes a material fact 
which was not already of record at the time of the RO's 
August 1996 rating decision.

3.  A low back disorder has not been shown to be proximately 
due to or aggravated by the veteran's service-connected 
disabilities, including right foot fracture, nor is a low 
back disorder otherwise related to his active service.

4.  Residuals of the veteran's service-connected right foot 
fracture are manifested by no more than moderate orthopedic 
or neurological symptomatology 


CONCLUSIONS OF LAW

1.  The August 1996 rating decision which denied service 
connection for a low back disorder, characterized as 
degenerative disc disease with spondylolisthesis of the 
lumbar spine, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  The evidence received since the August 1996 rating 
decision is new and material; thus the requirements to reopen 
the claim of entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred, nor is it proximately due to, the result of or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right foot fracture are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.31, 4.40-4.45, 4.59, 4.71, Plate II, 
4.71a, 4.124a, Diagnostic Code 8522-5284 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

VCAA

The veteran has theorized that his service-connected 
residuals of right foot fracture warrant an increased rating.  
He also maintains that he suffers from a low back disability 
that was caused by or aggravated by the residuals of the 
right foot fracture.  He alleged, through his written 
statements and his testimony before the RO in March 2000, 
that the limping caused by the foot problem has aggravated 
the arthritis in his back.  

The Board notes that during the pendency of this appeal on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5107), which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate claims for benefits under laws 
administered by VA.  VCAA is applicable to all claims filed 
on or after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA.  
The Board notes that the matter was remanded by the Board 
specifically for consideration in light of the VCAA.  The 
veteran was provided adequate notice as to the requirements 
of his claim by the letter issued by the RO to the veteran in 
March 2001.  During the development of his claims, the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims in the supplemental 
statement of the case issued in August 2001.  Thus, the Board  
finds that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  The 
veteran's service medical records have been obtained and 
associated with the claims folder.  The veteran was afforded 
VA examinations, including one on remand.  Additionally, 
records from the veteran's private treating source have been 
obtained.  Therefore, VA has also satisfied its duty to 
assist the veteran in the development of his claims.

A review of the procedural history of this claim reveals that 
the veteran filed his original claim for entitlement to 
service connection for fracture of the right foot in March 
1989.  That claim was granted in a rating decision dated in 
July 1989.  A 10 percent rating was assigned in a March 1996 
rating decision, and has been in effect since April 1995.  
The claim of service connection for a low back disorder was 
filed in May 1996 and initially denied in August 1996.  The 
veteran file his notice of disagreement with the denial of 
service connection for that disorder in August 1996, A 
statement of the case was issued in November 1996.  However, 
no appeal was filed within one year of notification of the 
denial; therefore, the decision became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302(a), 20.1103 (2001).

New and Material Evidence-Low Back Disorder

The veteran attempted to reopen his claim in February 1999.  
The RO denied the veteran's claim for a back disorder as 
secondary to a service-connected foot injury in November 
1999, indicating that the RO only denied the claim on a 
direct basis in August 1996.  However, the 1996 decision did 
deny the claim on a direct as well as secondary basis.  Thus, 
the 1996 decision has become final, and new and material 
evidence must be submitted to reopen the claim.  The Board 
notes that in Barnett v. Brown, 8 Vet. App. 1, 4 (1995); 
aff'd 83 F.3d 1380 (Fed. Cir. 1996), the Court held that the 
new and material evidence requirement is a material legal 
issue which the Board has a legal duty to address, regardless 
of the RO's actions.  See also Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  If an appellant has not presented new and 
material evidence, the Board lacks the jurisdiction to reach 
the merits of the underlying claim.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  Accordingly, as "jurisdiction 
does indeed matter and it is not 'harmless' when the VA 
during the claims adjudication process fails to address 
threshold issues,"  McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993); and as "[a] jurisdictional matter may be raised at 
any stage" of a proceeding, AB v. Brown, 6 Vet. App. 35, 37 
(1995) quoting Phillips v. General Servs. Admin., 924 F.2d 
1577, 1579 (Fed. Cir. 1991), the Board shall address the 
threshold issue of whether new and material evidence has been 
submitted by the appellant.

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  As noted above, the amendments 
to 38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim to reopen in September 1998.  
According to the relevant prior VA regulation that applies in 
this case, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence to be reviewed for sufficiency to 
reopen a claim is the evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273(1996)..

The veteran has asserted that his back problems are related 
to his service-connected foot injury.  The RO's 1996 decision 
was the last disposition in which the claim was finally 
disallowed on any basis, and thus constitutes a final 
decision.  The relevant evidence at the time of the 1996 RO 
decision consisted of service medical records, as well as VA 
records and a VA examination report.  Based on these records, 
the RO concluded that the veteran did not have a back 
disorder that was causally related to service or to a 
service-connected foot disability.  

Additional evidence added since the 1996 decision includes a 
letter from a private doctor indicating that the foot injury 
could have aggravated the veteran's back disorder.  The Board 
finds this evidence new and material in that it directly 
relates to why the claim was denied.  It is medical evidence 
suggesting a possible relationship between a service-
connected disability and the low back disorder.  Thus, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Therefore, the Board concludes that new and material evidence 
has been presented, and that the claim for service connection 
for a low back disorder has been reopened.  The Board will 
address that issue on the merits in the following decision.  

II.  Factual background

Service medical records show that the veteran injured his 
right foot in service and was seen with complaints of a two-
week history of tenderness and pain of the second metatarsal 
shaft.  The diagnosis in service was metatarsal stress 
fracture.  The veteran has been afforded multiple VA 
orthopedic examinations, and he has received ongoing 
treatment for his foot for many years.  He has also received 
treatment for back pain more recently.  

A 1993 VA examination report reflects that X-rays of the feet 
revealed minimal osteoarthritis of the first metatarsal 
joint.  VA examination in January 1996 revealed exaggerated 
complaints of pain with history of hairline fracture of the 
right foot, residual.  VA examination of the spine in July 
1996 showed chronic pain syndrome, degenerative arthritis of 
the right foot and degenerative narrowing of the L4-5 disc 
space, and grade I spondylolisthesis.  The examiner reported 
that he was, "unable to make a clear cut connection between 
the problems with his right foot and the problems with his 
back."  

VA outpatient treatment records dated from October 1994 to 
June 1996 show physical therapy and pain management for the 
feet.  The veteran received splints and pain medication for 
plantar fasciitis, metatarsalgia and calcaneal tendonitis.  
An MRI report dated in February 1996 revealed a Grade I pars 
defect at the L5-S1 level.  

A report of VA examination of the feet dated in September 
1996 shows that the veteran complained of an inability to 
work due to foot pain which created nervousness.  He 
complained of pain and burning in the metatarsal area.  
However, evaluation of the right foot was normal at that 
time.  X-rays and bone scan revealed minimal metatarsal area 
degenerative changes, with no changes from previous films, 
and no stress fracture.  A neurological examination revealed 
chronic foot pain most likely due to old injury, and 
hyperesthesia in peripheral nerve distribution, possible due 
to local trauma to the nerve from the above injury.  

VA examination in October 1997 revealed complaints including 
metatarsalgia and chronic back pain.  He complained of foot 
pain and burning.  The veteran reported using a cane all the 
time as well as a night cast on the foot to sleep.  The bony 
structure was palpable like a node on the mid dorsal area of 
the right foot.  There was tenderness along the plantar 
fascia, no weakness of the ankle, but there was a limping 
gait.  The ankle dorsiflexion was 90 degrees, plantar flexion 
about 133 degrees.  X-rays of the foot were stable.  

VA outpatient treatment records dated from January 1997 to 
February 1999 revealed primarily pain management for his 
foot.  He was fitted for arch supports in October 1997.  

The veteran was afforded a VA examination of the spine in 
April 1999 in order to determine whether there was evidence 
of a connection between the low back disorder and the right 
foot disorder.  The veteran reported an automobile accident 
in 1978 in which he was thrown from his car.  He had 
significant back pain since that time. The examiner's 
impression was status post right foot stress fracture with 
metatarsalgia, grade I spondylolisthesis with mild 
degenerative changes and myofascial pain of the lumbar spine.  
The examiner opined that the back disorders were unlikely 
related to the foot disorder and that it was unlikely that 
the right foot injury contributed to the low back pain.  

In a written statement dated in September 1999, Dr. Ray Hays, 
M.D., of Burning Springs Medical Center Family Practice, 
indicated that the veteran presented in September 1999 
wanting a reassessment of his right foot injury.  Dr. Hays 
wrote that the veteran had been seen since 1991 at another 
clinic by Dr. David Hays.  Dr. Ray Hays noted the veteran's 
dorsal cyst on the right foot and his decreased range of 
motion in the low back consistent with degenerative 
osteoarthritis.  He noted that the veteran was concerned that 
the back arthritis was related to the foot injury.  Dr. Hays 
noted that it was 'conceivable' that the foot injury could 
have contributed to the low back pain.  The veteran was 
reportedly unable to do any manual labor secondary to low 
back pain, and was in Dr. R. Hays' opinion disabled.  

Records from Dr. David Hays dated from April 1996 to 
September 1999 were obtained.  These showed complaints of low 
back pain, primarily treated with Percocet.  A September 1999 
entry from Dr. Ray Hays shows the doctor's opinion, in 
response to the veteran's question, that it was conceivable 
that the back pain could be related to the foot injury.  

Additional VA outpatient treatment records dated from January 
1996 through March 2000 show additional physical therapy and 
medication management of pain.  

In March 2001, the veteran was afforded a VA examination for 
evaluation of his service-connected foot disorder and also 
for the back.  The examiner reported that the claims folder 
was reviewed, and the report contained a detailed history of 
the veteran's pertinent medical history.  The veteran 
reported pain in his joints which occurred daily.  He 
reported weakness, fatigability and lack of endurance.  His 
heels reportedly hurt.  He stated he could not walk, could 
not climb and required a cane for ambulating.  He wore arch 
supports.  X-rays in September 2000 showed a moderate amount 
of degenerative change in the ankle and intertarsal joint.  
Foot films in May 2000 showed mild osteoarthritis at the 
first metatarsophalangeal (MTP) joint.  It was noted that 
lumbar spine films dating from 1996 showed spondylolisthesis 
and spondylosis at L5-S1.  

The right foot showed a prominent bony exostosis on the 
dorsum of the right foot as noted earlier.  There were no 
calluses.  There was tenderness under the right heel and 
tender plantar fascia.  There was decreased extension and 
flexion of the right great toe.  Dorsiflexion and plantar 
flexion were symmetrical.  He was able to toe walk.  Reflex 
examination was unremarkable.  Sensory examination was 
decreased on the left, not the right.  

The assessment was:  (1)  plantar fascia pain treated with 
show insert, night splint, physical therapy and exercise 
program;  (2)  osteoarthritis of the first ray joint of the 
cuneiform and metatarsophalangeal joint, stable for at least 
six years, bony prominence visible and palpable and tender, 
limits the veteran's forefoot inversion and eversion, 
minimally reduced;  (3) bilateral ankle osteoarthritis, not 
related to 1 or 2;  (4) right great toe osteoarthritis with 
limited range of motion not related to 1 or 2; (5)  
degenerative disc disease, degenerative joint disease of the 
lumbar spine, unrelated to the service-connected foot 
condition.  The examiner went on to opine that the only 
portion of the veteran's abnormalities which were painful and 
limiting which could be attributed to the documented stress 
fracture were the minimal decreases in forefoot inversion and 
eversion.  The major problem, plantar fasciitis, was 
unrelated to the stress fracture.  Also, the doctor opined 
that the back problem was a structural deformity unrelated to 
the stress fracture of the foot.  


III.  Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Additionally, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).  If a condition noted during 
service is not shown to have been chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) held that 
"disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Allen, 7 Vet. App. at 448.  The Court found that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.

The record does not show (nor does the veteran assert) that 
his back disorder was present in service, or for many years 
after service.  There was no chronic disease such as 
arthritis in service or during a presumptive period, nor was 
there continuity of symptomatology for such a condition since 
service.  Thus, service connection for a low back disorder 
based on direct service connection is not warranted.  

The veteran seeks service connection on a theory of secondary 
service connection by aggravation.  See 38 C.F.R. § 3.310, 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
is presently in effect for residuals of a right foot 
fracture.  However, the Board finds that the preponderance of 
the evidence is against the claim that the veteran's low back 
disorder is related to that disability.  Even though Dr. Hays 
has opined that the veteran's foot injury 'could have 
contributed to his low back problem', the Board finds the 
most recent opinion of the VA doctor to be more persuasive as 
to whether there is a causal relationship.  Parenthetically, 
the Board notes that Dr. Hays has not indicated that he 
reviewed the file nor has he accurately identified the 
veteran's service-connected disability.  There are other 
nonservice connected right foot disabilities present.  

Conversely, the VA doctor who issued the recent VA 
examination report and opinion, a doctor of physical medicine 
and rehabilitation, clearly showed that she thoroughly 
reviewed the medical history as it related to the back and 
foot.  Further, the examination report reflects a review of 
the veteran's medical history.  Overall, the report is well 
supported, more consistent with the record and more detailed 
than Dr. Hays' opinion.  Thus, it is accorded greater 
probative weight.  

The Board notes that the VA doctor's opinion is against the 
veteran's claim, and actually indicates that there is no 
evidence of aggravation or any other relationship between the 
veteran's service-connected foot disorder and his low back 
disorder.  The other VA medical records overwhelmingly 
support the most recent VA medical opinion.  The Board may 
adopt a particular medical expert's opinion for its reasons 
and bases where the expert has fairly considered the material 
evidence of record that appears to support a claimant's 
position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Again, the VA doctor was a specialist in physical medicine 
and rehabilitation, the opinion rendered by her was thorough 
and well-supported, the entire claims folder was reviewed, 
and it was a definitive opinion as opposed to the more 
speculative opinion, as was offered by Dr. Hays.  There are 
overwhelming reasons to find the VA doctor's opinion more 
probative.  Thus, the VA doctor's opinion is adopted by the 
Board.

The other evidence of record supporting the veteran's claim 
is his own lay opinion, as articulated in the testimony from 
his VA hearing.  However, this testimony is with limited 
probative value in regard to the issue at hand, because the 
veteran does not possess the medical training or expertise 
needed to render an opinion as to medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  His opinion is outweighed by the more probative 
opinion of the VA examiner that there is no causal 
relationship between his back disorder and service or the 
service-connected foot disorder.  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  Therefore, his claim for 
that benefit must be denied.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001).  


IV.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

The veteran's residuals a right ankle fracture is an 
condition rated by analogy under Diagnostic Codes 5284 and 
8522 pertaining to foot injuries and paralysis of the 
superficial peroneal nerve.  38 C.F.R. §§ 4.27, 4.71a, 
4.124a, Diagnostic Codes 5284, 8522  (2001).  Non-listed foot 
injury is 10 percent disabling when it is moderate, 20 
percent disabling when it is moderately severe, and 30 
percent disabling when it is severe.  38 C.F.R. §§ 4.71a, 
Diagnostic Code 5284  (2001).  Incomplete paralysis of the 
superficial peroneal nerve is noncompensable when mild, 10 
percent disabling when it is moderate, and 20 percent 
disabling when it is severe.  38 C.F.R. §§ 4.124a, Diagnostic 
Code 8522  (2001).  However, in evaluating a service-
connected joint disability, the United States Court of 
Appeals for Veterans Claims (Court) held in DeLuca v. Brown, 
8 Vet. App. 202 (1995) that VA must also consider functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  The Court found 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The veteran's most recent examination, which is 
consistent with the rest of the record, revealed that he was 
in fact manifesting complaints of pain which were assessed as 
primarily related to a non-service-connected condition, 
plantar fasciitis.  The record shows that the veteran's 
actual residuals of a right foot condition cause minimal 
functional limitations at all relevant times.  An increased 
evaluation is not warranted on the basis of functional loss 
due to pain or weakness in the instant case, as the veteran's 
symptoms associated with the service-connected condition are 
supported by no more than mild objective pathology.

The veteran's service-connected residuals are not more than 
moderately disabling under Diagnostic Code 5284.  Clearly the 
range of motion limitation is not more than mild.  Further, 
the recent VA examination and all but one of the past medical 
examinations show no real involvement of the superficial 
peroneal nerve.  In fact, the recent examination shows that 
the left foot is more symptomatic in that regard.  Thus, 
there are no more than mild manifestations under Diagnostic 
Code 8522.  

Other diagnostic codes have been considered.  Diagnostic Code 
5271 provides that a moderate limitation of motion of the 
ankle is rated at 10 percent, while a marked limitation of 
motion is rated at 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  The VA schedule of ratings 
identifies range of motion of the ankle as dorsiflexion from 
0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2001).  However, there is no 
limitation of range of motion of the ankle based on the 
service-connected residuals.  Moreover, there is no evidence 
of moderately severe malunion or nonunion of the tarsal or 
metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2001).  Furthermore, to the extent that the residuals 
of the veteran's right foot fracture may include arthritic 
changes, the Board notes that there is no medical evidence of 
additional functional impairment that would provide a basis 
for assignment of an evaluation in excess of the currently 
assigned 10 percent under any other code provision.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that either 
of the service-connected disability under consideration has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned 10 percent evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran has said 
he is totally disabled due to his service-connected right 
foot disability, the Board does not find that the veteran's 
record of treatment or his clinical findings on examination 
demonstrate that the regular schedular standards are 
impractical in this case.   Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim for increased rating, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disorder is denied.

An increased evaluation for residuals of right foot fracture 
in excess of 10 percent is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

